Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5-7, 11, 13, 14, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (WO 2017093678 A1) hereafter referred to as Robin in view of Wu et al. (US 20200321390 A1) hereafter referred to as Wu

which includes a transistor [see TMOS in Fig. 3 “channel 77 of the TMOS transistor is formed in the portion of the semiconductor layer 46 which extends between the bottom of the trench 60 and the layer 44”]  including a drain region [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3 “cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”], and a light source [“LED light emitting diode” includes left side of 46, 48, 50, 52, 54] comprising a first light source layer [46, 48], a light-generating layer [“active layer 50”], and a second light source layer [52, 54], 


    PNG
    media_image1.png
    714
    968
    media_image1.png
    Greyscale

wherein the drain region [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3, see 48 is N type GaN and under broadest reasonable interpretation can be considered heavily hoped contact region of the drain of TMOS, and it is noted that it does provide electrons for the drain of the TMOS] of the transistor is in contact with a sidewall [see dotted line in Fig. 3 reproduced above which serves as “sidewall”] of the first light source layer and serves as a cathode [“cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”] of the light source; 

See Wu teaches see Abstract, see Fig. 11, Fig. 15, Fig. 16 LED display with see paragraph 0023, 0002 “ the driving circuit can be an active circuit array or a passive circuit array. The active circuit includes a plurality of transistors for driving the plurality of light emitting diode chips” “to address each pixel individually, and to drive each individual micro LED of a micro LED array”.
Thus it would be obvious to modify Robin to include “a plurality of cells, each of which” and a driving circuit configured to drive each of the plurality of cells.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make a display for use as display panel.
In regard to claim 3 Robin and Wu as combined teaches wherein: the transistor further includes a source region [see Robin Fig. 3 see 46 and 48 on the right side of the TMOS channel “conductive core 70 acts as the source contact of the TMOS transistor”] and an electrode over the source region electrode; and
the drain region of the transistor is free [see Robin Fig. 3 there is no contact on drain side, it simply touches LED] of an electrode.

Claim 4, 8, 9, 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of in view of Krause (US 5753928 A) .
In regard to claim 4 Robin teaches an optical cell [see Fig. 3 , see Fig. 1]  comprising:

    PNG
    media_image1.png
    714
    968
    media_image1.png
    Greyscale

a transistor [see TMOS in Fig. 3 “channel 77 of the TMOS transistor is formed in the portion of the semiconductor layer 46 which extends between the bottom of the trench 60 and the layer 44”] over a substrate [“substrate 42”] and including a drain [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3 “cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”] region;
a light source [“LED light emitting diode” includes left side of 46, 48, 50, 52, 54] over the substrate, coupled to the transistor,  configured to emit light, and comprising a first light source layer [46, 48], a light-generating layer [“active layer 50”],  and a second light source layer [52, 54], wherein the drain region [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3, see 48 is N type GaN and under broadest reasonable interpretation can be considered heavily hoped contact region of the drain of TMOS, and it is noted that it does provide electrons for the drain of the TMOS] of the transistor is in contact with a sidewall [see dotted line in Fig. 3 reproduced above which serves as “sidewall”] of the first light source layer and serves as a cathode [“cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”] of the light source.
Robin does not teach that the optical cell is an an optical sensor cell and that an optical sensor over the substrate and configured to detect the light.

a light source [114 see “Monolithic emitter-detectors having vertically-coupled surfaces are shown in FIGS. 6-8. The first such device 110, in FIG. 6, has a substrate 112, an emitter 114, and a detector 116. The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another. The emitter 114 radiates through the detector 116 or through the substrate 112 if it is sufficiently transparent”] over the substrate [112],  and configured to emit light [“emitter 114 radiates”], 
an optical sensor [“The detector in each of the configurations responds only to energy from the emitter received through the substrate or directly from an adjacent surface”  ] over the substrate and configured to detect the light.
See Krause Fig. 17 example application, see background section “optical emitters with a provision for optical output (power or flux) control using optical feedback are configured as a discrete emitter and a discrete optical detector. Such devices can be used as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements”, see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle.
Thus it would be obvious to modify Robin to include a sensor such as PN or PIN above the LED, as Krause teaches i.e. to include that the optical cell is an an optical sensor cell and that an optical sensor over the substrate and configured to detect the light.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain optical output (power or flux) control  for use in applications such as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements.

In regard to claim 9 Robin and Krause as combined teaches wherein the optical sensor includes a first optical sensor region [see combination Krause the detector is above the LED light emitting diode and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the “first optical sensor region” is the P or the N which is on the other side of the intrinsic from the LED] , and
a second optical sensor region [in the PIN, this is either the P or the N which is on the same side of the intrinsic as the LED, or it is the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] having a different conductivity type than the first optical sensor region and disposed between [since the PIN is above the LED] the light source and the first optical sensor region.
In regard to claim 10 Robin and Krause as combined teaches wherein the optical sensor further includes an intrinsic optical sensor region [see claim 9 this is the intrinsic I of the PIN detector] over the substrate and the second optical sensor region is in [see claim 9 “second optical sensor region” can be the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] the intrinsic optical sensor region.
In regard to claim 12 Robin and Krause as combined teaches further comprising an isolation region [see combination Krause the detector is above the LED light emitting diode, see Robin Fig. 3 see “electrically insulating layer 58” see Krause see column 3 see insulation, “The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another”] over the substrate and between the light source and the optical sensor.
.

Claim 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of in view of Krause  .
In regard to claim 16 Robin teaches a method [see Fig. 3 , see Fig. 1]   comprising:

    PNG
    media_image1.png
    714
    968
    media_image1.png
    Greyscale

forming a light source [“LED light emitting diode” includes left side of 46, 48, 50, 52, 54] and a transistor [see TMOS in Fig. 3 “channel 77 of the TMOS transistor is formed in the portion of the 
the transistor including a drain region [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3 “cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”] , 
the light source including a first light source layer [46, 48],  a light-generating layer [“active layer 50”],   and a second light source layer [52, 54] ; and
wherein the drain region [see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3, see 48 is N type GaN and under broadest reasonable interpretation can be considered heavily hoped contact region of the drain of TMOS, and it is noted that it does provide electrons for the drain of the TMOS] of the transistor is in contact with a sidewall [see dotted line in Fig. 3 reproduced above which serves as “sidewall”] of the first light source layer and serves as a cathode [“cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”] of the light source.
Robin does not teach that forming an optical sensor over the substrate after forming the light source.
See Krause teaches an optical sensor cell [see Fig. 6 see column 3]  comprising: 
a light source [114 see “Monolithic emitter-detectors having vertically-coupled surfaces are shown in FIGS. 6-8. The first such device 110, in FIG. 6, has a substrate 112, an emitter 114, and a detector 116. The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another. The emitter 114 radiates through the detector 116 or through the substrate 112 if it is sufficiently transparent”] over the substrate [112],  and configured to emit light [“emitter 114 radiates”], 
an optical sensor [“The detector in each of the configurations responds only to energy from the emitter received through the substrate or directly from an adjacent surface”  ] over the substrate and configured to detect the light.

Thus it would be obvious to modify Robin to include a sensor such as PN or PIN above the LED, as Krause teaches i.e. to include that forming an optical sensor over the substrate after forming the light source.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain optical output (power or flux) control  for use in applications such as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements.
In regard to claim 19 Robin and Krause as combined teaches  further comprising:
forming a first optical sensor region [see combination Krause the detector is above the LED light emitting diode and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the “first optical sensor region” is the P or the N which is on the other side of the intrinsic from the LED] of the optical sensor over the substrate;
forming an intrinsic optical sensor region [this is the intrinsic of the PIN] of the optical sensor such that the intrinsic optical sensor region is between the light source and the first optical sensor region.
.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
On page 10 the Applicant argues “Hartensveld does not disclose “a light source comprising a first light source layer, a light-generating layer, and a second light source layer, wherein the drain region of the transistor is in contact with a sidewall of the first light source layer and serves as a cathode of the light source,”.
The Examiner responds that the current rejection is based on the Robin reference.
On page 11 the Applicant argues “As can be seen in Fig. 3 of Robin, the first trench 60 and the insulating layer 62 extend across several layers 58, 56, 54, 52, 50, 48 to the middle of the n-type doped GaN layer 46. Therefore, the conductive core 64 is not in contact with any sidewall of any layer of the LED”.

    PNG
    media_image1.png
    714
    968
    media_image1.png
    Greyscale

The Examiner responds that 64 is the gate of the TMOS “gate of the TMOS transistor is connected to a node G”, see rejection, see N type GaN 46 and 48 on the left of 77 of TMOS in Fig. 3 “cathode of the light emitting diode LED is connected to the drain of the TMOS transistor”, see dotted line showing sidewall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818